HOFFMAN. District Judge.
It appears-from the expediente on file in the archives that on the eighth of December, 1838, the grantee petitioned Governor Alvarado for the-place called “Corral de Tierra,” of the extent of one and a hall' leagues long and three-fourths of a league wide. After the usual in-formes or reports from the officers to whom the petition was referred, the governor ad interim. M. Jimeno, on the sixteenth of October, 1839. made a concession of the land as solicited, but of the extent of only one square league. And the expediente having been sent to the departmental assembly, it was by that body approved on the twenty-second of May. 1840. In April. 1842, the grantee presented another petition to Micheltorena, the then governor, soliciting an extension or additional grant of a small piece of laud, about three-fourths of a league, lying between the-rancho of El Corral de Tierra and that of Tibureio Vasquez. After the usual references for information, the governor, on the first of May, 1844, ordered the title to issue. And the title bearing that date is produced by -the claimants, as also that previously obtained for one square league. After receiving the second grant, the grantee, on the second of April. 1841, petitioned the departmental assembly for its confirmation, and the expe-diente contains a favorable report of the com*53mittee on vacant lands, to which it was referred. dated June 9th. 1S40. The expediente contains no evidence of the final passage of the resolution of approval as reported by the committee, but the original title produced by the claimant has attached to it the usual certificate of approval by the departmental assembly on the twelfth of June, and signed by the governor, Pió Pico, and José Matías Moreno. secretary. The genuineness of the documents produced by the claimants is established by proof, and is corroborated by the production of the expediente, and by the notorious and continued occupation of the laud by the grantee and his family since 1839, the date of his first grant.
We see no reason to doubt the entire validity of this claim, and we think it should be confirmed. A decree affirming the decision of the board must therefore be entered.